Name: Regulation (EEC) No 2429/72 of the Council of 21 November 1972 concerning the suspension of the application of food provisions for the advance fixing of levies and export refunds in different sectors of the common organisation of the market
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  EU finance
 Date Published: nan

 48 Official Journal of the European Communities 23.11.72 Official Journal of the European Communities No L 264/1 REGULATION (EEC) No 2429/72 OF THE COUNCIL of 21 November 1972 concerning the suspension of the application of the provisions for the advance fixing of levies and export refunds in different sectors of the common organi ­ sÃ ¥tion of the market THE COUNCIL OF THE EUROPEAN COMMUNI ­ TIES , Having regard to the Treaty establishing the European Economic Community and in parti ­ cular Article 43 thereof; Having regard to the Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals , as last amended by Regulation (EEC) No 796/72,2 and in particular Articles 15 (4) and 16 (5 ) thereof; Having regard to Council Regulation No 122/67/EEC3 of 13 June 1967 on the common organisation of the market in eggs as last amended by Regulation (EEC) No 1261/71 ,4 and in particular the fourth subparagraph of Article 9 (2) thereof; Having regard to Council Regulation No 359/67/EEC5 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 2726/716 and in particular Articles 13 (4) and 17 (5 ) thereof; Having regard to Council Regulation No 1009/67/EEC7 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 607/72,8 and in particular Article 15 (3 ) thereof; Having regard to Council Regulation (EEC) No 804/689 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1411/7110 and in particular Article 17 (3 ) thereof; Having regard to Council Regulation No 136/66/EEC11 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats , as amended by Regulation (EEC) No 1547/72,12 and in partic ­ ular Article 16 ( 1 ) thereof; Having regard to the proposal from the Com ­ mission; Having regard to the Opinion of the European Parliament; Whereas , for the different products covered by a common organisation of the market, in the interest of stable trading conditions, provision has been made for the advance fixing of the levy or the , export refund; whereas, however, experience has shown that in certain circum ­ stances and, in particular, in cases of abnormal resort to this system by the persons concerned, there was a threat of difficulties on the market in question; Whereas , in order to remedy such a situation it must be possible for measures to be taken rapidly; whereas therefore, provision should be made for the Commission to adopt such measures after receiving the Opinion of the Management Committee or, in cases of urgency, without waiting for the latter to meet;1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 94, 21.4.1972, p . 7. 3 OJ No 117, 19.6.1967, p. 2293/67 . 4 OJ No L 132, 18.6.1971 , p . 1 . 5 OJ No 174, 31.7.1967, p . 1 . 6 OJ No L 282, 23.12.1971 , p . 6 . 9 OJ No L 148 , 28.6.1968, p . 13 . ! » OJ No L 148 , 3.7.1971 , p. 4 . ? OJ No 308 , 18.12.1967, p. 1 . 11 OJ No 172, 30.9.1966, p. 3025/66. 8 OJ No L 75, 28.3.1972, p. 4 . 12 OJ No L 165, 21.7.1972, p. 1 . Official Journal of the European Communities 49 HAS ADOPTED THIS REGULATION: Article 1 4 . The following paragraph 7 shall be added to Article 16 of Regulation No 120/67/EEC: '7 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the export refund, or that such difficulties may occur , a decision may be taken , in accordance with the procedure laid down in Article 26, to suspend the application of these provisions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' Article 2 ' 1 . The following shall be substituted for the first sentence of Article 15 (2) of Regulation 120/67/EEC: 'However, for the products referred to in Article 1 ( a ) and (b) the levy applicable on the day on which the application for the certificate is lodged, adjusted on the basis of the threshold price valid in the month of importation, shall be applied , if the party concerned so requests at the same time as the application for the certificate is made (the requests to be made not later than 1300 hours), to imports effected during the period of validity of the certificate.' 2 . The following paragraph 7 shall be added to Article 15 of Regulation No 120/67/EEC: '7 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of levy, or that such difficulties may occur, a decision may be taken, in accordance with the procedure laid down in Article 26, to suspend the application of these provisions for the period strictly necessary. In case of extreme urgency, the Commission may, after examination of the situation , decide on the basis of all the information available to it, to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' 3 . The following shall be substituted for the first sentence of Article 16 (4) of Regulation No 120/67/EEC: 'However, for the products referred to in Article 1 (a) and (b) the export refund applic ­ able on the day on which the application for the certificate is lodged, adjusted on the basis of the threshold price valid in the month of exportation shall be applied, if the party concerned so requests at the same time as the application for the certificate is made (the request to be made not later than 1300 hours), to exports effected during the period of validity of the certificate.' 1 . The following shall be substituted for the first sentence of Article 4 (2) of Regulation No 142/67/EEC1 on export refunds on colza , rape and sunflower seeds , as last amended by Regulation (EEC) No 2556/702 : '2 . However, the export refund applicable on the day on which the application for the certificate is lodged , adjusted on the basis , of the reference price valid at the moment of exportation , shall be applied, if the party concerned so requests at the same time as the application for the certificate is made (the request to be made not later than 1300 hours), to exports effected during the period of validity of the certificate.' 2 . The following paragraph 3 shall be added to Article 4 of Regulation No 142/67/EEC : '3 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the levy export refund, or that such difficulties may occur , a decision may be taken, in accor ­ dance with the procedure laid down in Article 28 (2) of Regulation No 136/66/EEC, to suspend the application of these provisions for the period strictly necessary. 1 OJ No 125 , 26.6.1967, p. 2461/67. 2 OJ No L, 275, 19.12.1970, p . 8 . 50 Official Journal of the European Communities Article 4In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for1 certificates accompanied by applications for advance fixing lodged during the pieriod of suspension shall be rejected.' Article 3 1 . The following shall be substituted for Article 5 (3 ) of Regulation No 165/67/EEC3 of the Council of 27 June 1967 laying down in the egg sector general rules for the granting of export refunds and the criteria for deter ­ mining their amount, as last amended by Regulation (EEC) No 437/704 : '3 . However, for the products referred to in Article 1 ( 1 ) (b) of Regulation No 122/67/EEC, amended in this respect by Regulation (EEC) No 830/68 ,5 it may be decided that, on application, the refund shall be fixed in advance. In such a case, the export refund applicable on the day on which the application for the certificate referred to in Article 5 B shall be applied , if the party concerned so requests at the same time as the applica ­ tion for the certificate is made (the request to be made not later than 1300 hours), to exports effected during the period of validity of the certificate .' 2 . The following paragraph 4 shall be added to Article 5 of Regulation No 175/67/EEC: '4 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the export refund, or that such difficulties may occur, a decision may be taken, in accordance with the procedure laid down in Article 17 of Regulation No 122/67/EEC, to suspend the application of these provisions for the period strictly necessary. . In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' 1 . The following shall be substituted for Article 7 (2) (b) of Regulation No 171/67/EEC1 of the Council of 27 June 1967, as last amended by Regulation (EEC) No 444/72 . 2 ' 2 . However, subject to the provisions of paragraph 3 , the export refund applicable on the day on which the application for the certificate is lodged , adjusted on the basis of the threshold price valid on the day of exportation , shall be applied , if the party concerned so requests at the same time as the application for the certificate is' made (the request to be made not later than 1300 hours), to exports effected during the period of validity of the certificate.' 2 . The following paragraph 4 shall be added to Article 7 (b) of Regulation No 171/67/EEC: '4 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the export refund, or that such difficulties may occur , a decision may be taken , in accordance with the procedure laid down in Article 26, to suspend the application of these provisions for the period strictly necessary . In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' Article 5 1 . The following shall be substituted for Article 13 (2) of Regulation No 359/67/EEC: 3 OJ No 130, 28.6.1967, p. 2610/67. 1 OJ No 130, 28.6.1967, p. 2600. 2 OJ No L 54, 3.3.1972, p. 6 . 4 OJ No L 55 , 10.3.1970, p. 2. 5 OJ No L 151, 30.6.1968 , p. 3 . Official Journal of the European Communities 51 a decision may be taken, in accordance with the procedure laid down ,in Article 26, to suspend the application of these provisions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' Article 6 'However, for imports of rice and broken rice, the levy applicable on the day . on which the application for the certificate is lodged, adjusted on the basis of the threshold price valid in the month of importation, shall be applied, if the party concerned so requests at the same time as the application for the certificate is made (the request to be made not later than 1300 hours), to imports effected during the period of validity of the certificate.' 2 . The following paragraph 7 shall be added to Article 13 of Regulation No 359/67/EEC: '7 . When examination of the market situation . shows that there are difficulties due to the application of the provisions con ­ cerning the advance fixing of the levy, or that such difficulties may occur, a decision may be taken, in accordance with the proce ­ dure laid down in Article 26, to suspend the application of these provisions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied - by applications for advance fixing lodged during the period of suspension shall be rejected.' 3 . The following shall be substituted for Article 17 (4) of Regulation 359/67/EEC: 'However, for exports of the products referred to in Article 1 ( a) and (b) the refund applicable on the day on which the application for the certificate is lodged , adjusted on the basis of the threshold price valid in the month of exportation , shall be applied , if the party concerned so requests at the same time as the application for the certificate is made (the request to be made not later than 1300 hours), to exports effected during the period of validity of the certificate.' 4 . The following paragraph 7 shall be added to Article 17 of Regulation No 359/67/EEC: '7 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the export refund , or that such difficulties may occur, 1 . The following shall be substituted for the first sentence of Article 15 (2) of Regulation No 1009/67/EEC: 'In such cases , the levy applicable on the day on which the application for the export certificate is lodged, adjusted on the basis of the threshold price valid on the day of importation, shall be applied, if the party concerned so requests at the same time as the application for the certificate is made (the request to be made not later than 1300 hours) , to imports effected during the period of validity of the certificate.' 2 . The following paragraph 7 shall be added to Article 15 of Regulation No 1009/67/EEC: '7 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the levy, or that such difficulties may occur, a decision may be taken , in accordance with the procedure laid down in Article 40, to suspend the application of these provi ­ sions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' 3 . The following paragraph 5 shall be added to Article 17 of Regulation No 1009/67/EEC: '5 . When examination of the market situation shows that there are difficulties 52 Official Journal of the European Communities \ Applications for certificates accompanied by applications for advance fixing lodged . during the period of suspension shall be rejected .' Article 8 due to the application of the provisions concerning the advance fixing of the export refund, or that such difficulties may occur, a decision may be taken, in accordance with the procedure down in Article 40, to suspend the application of these provisions for the period strictly necessary . In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' Article 7 The following shall be substituted for Article 1 of Regulation (EEC) No 19/693 of 20 Decem ­ ber 1968 of the Council on the advance fixing of the levy on imports of olive oil , as last amended by Regulation (EEC) No 2555/704 : s ' 1 . However, for the products referred to in Article 1 (2) (c) of Regulation No 136/66/EEC, the levy applicable on the day on which the application for the certificate is lodged, adjusted on the basis of the threshold price valid on the day of importa ­ tion , shall be applied, if the party concerned so requests at the same time as the applica ­ tion for the certificate is made (the request to be mad.e not later than 1300 hours), to imports effected during the period of . validity of the certificate. 2 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the levy, or that such difficulties may occur, a decision may be taken , in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, to suspend the application of these provisions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fjxing for . a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' 1 ,, The following shall be substituted for the wording of Article 5 (2), first subparagraph of Regulation No 865/68/EEC1 of the Council of 28 June 1968 on the comrrfon organisation of the market in products processed from fruit and vegetables , as last amended by Regulation (EEC) No 1425/712 : 'However, the levy or export refund, cal ­ culated on the basis of the provisions laid down in Article 2 or Article 3 and in force on the day on which the application for the certificate of advance fixing provided for in Article 6 was lodged, may be applied, if the party concerned so requests at the same time as _ the application for the certificate is made (the request to be made not later than 1300 hours), to imports or exports effected during the period of validity of the certificate.' T. The following" paragraph shall be added to Article 5 of Regulation No 865/68/EEC: £5 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the levy or the export refund, or that such difficul ­ ties may occur, a decision may be taken, in accordance with the procedure laid down in Article 15 , to suspend the application of these provisions for the period strictly necessary/ In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Article 9 1 . The following shall be substituted for Article 5 (3 ), second subparagraph of Council Regulation No 876/68/EEC,5 of 28 June 1968 , laying down general rules for granting export refunds on milk and milk products and the criteria for fixing the amount of such refunds , as last amended ^ by Regulation (EEC) No 2732/71 :6 3 OJ No 3 , 7.1.1969, p. 3 . 4 OJ No L 275, 19.12.1970, p . 6. 5 OJ No L 155, 3.7.1968 , p . 1 . 6 OJ No L 282, 23.12.1971 , p . 1 . 1 OJ No L 153, 1.7.1968 , p. 8 . 2 OJ No L 151 , 7.7.1971 , p . 1 . Official Journal of the European Communities 53 'In such a case, the export refund applicable on the day on which the application for the export certificate is lodged shall be applied, if the party concerned so requests at the same time as the application for the certificate is made (the request to be made not later than 1300 hours), to exports effected during the period of validity of the certifi ­ cate.' 2 . The following paragraph 4 shall be added to Article 5 of Regulation (EEC) No 876/68 : '4 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning the advance fixing of the export refund, or that such difficulties may occur, a decision may be taken, in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , to suspend the application of these provisions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may , after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' 'Where the arrangements for advance fixing of the rate of the export refund apply, entitlement to the benefit of such arrange ­ ments to be conditional on the lodging of the request of the person concerned being deposited before 1300 hours, at the same time as the application for the certificate is made, the rate in force on the day of the lodging of the request for the certificate provided for in Article 6 shall be applied to exports effected during the period of validity of the* certificate.' 2 . The following paragraph 3 shall be added to Article 5 of Regulation (EEC) No 204/69: '3 . When examination of the market situation shows that there are difficulties due to the application of the provisions concerning advance fixing, or that such difficulties may occur, a decision may be taken, in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC, or in accordance with the procedure laid down in the corresponding articles of the other regulations »referred to in Article 1 of this Regulation, to suspend the application of those provisions for the period strictly necessary. In cases of extreme urgency, the Commis ­ sion may, after examination of the situation, decide on the basis of all the information available to it to suspend advance fixing for a maximum of three days . Applications for certificates accompanied by applications for advance fixing lodged during the period of suspension shall be rejected.' Article 10 1 . The following shall be substituted for the second subparagraph of Article 5 (2) of Regula ­ tion (EEC) No 204/69 of the Council of 28 January 1969 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount1 of such refunds , as last amended by Regulation (EEC) No 2066/712 : 1 Article 1 1 The regulation shall enter into force on the' day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1972. For the Council The President P. LARDINOIS 1 OJ No L 29, 5.2.1969, p. 1 . 2 OJ No L 219, 29.9.1971 , p. 1 .